
	
		II
		Calendar No. 1056
		110th CONGRESS
		2d Session
		S. 642
		[Report No. 110–485]
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2007
			Mr. Durbin (for himself,
			 Mr. Kerry, Mr.
			 Menendez, Mrs. Clinton, and
			 Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 24 (legislative day, September 17),
			 2008
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To codify Executive Order 12898, relating to
		  environmental justice, to require the Administrator of the Environmental
		  Protection Agency to fully implement the recommendations of the Inspector
		  General of the Agency and the Comptroller General of the United States, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Environmental Justice Act of
			 2008.
		2.Codification of
			 Executive Order 12898
			(a)In
			 GeneralThe President of the
			 United States is authorized and directed to execute, administer and enforce as
			 a matter of Federal law the provisions of Executive Order 12898, dated February
			 11, 1994, (Federal Actions To Address Environmental Justice In Minority
			 Populations and Low-Income Populations) with such modifications as are
			 provided in this section.
			(b)Definition of
			 environmental justiceFor
			 purposes of carrying out the provisions of Executive Order 12898, the following
			 definitions shall apply:
				(1)The term environmental
			 justice means the fair treatment and meaningful involvement of all
			 people regardless of race, color, national origin, educational level, or income
			 with respect to the development, implementation, and enforcement of
			 environmental laws and regulations in order to ensure that—
					(A)minority and low-income communities have
			 access to public information relating to human health and environmental
			 planning, regulations and enforcement; and
					(B)no minority or low-income population is
			 forced to shoulder a disproportionate burden of the negative human health and
			 environmental impacts of pollution or other environmental hazard.
					(2)The term “fair treatment” means policies
			 and practices that ensure that no group of people, including racial, ethnic, or
			 socioeconomic groups bear disproportionately high and adverse human health or
			 environmental effects resulting from Federal agency programs, policies, and
			 activities.
				(c)Judicial review
			 and rights of actionThe provisions of section 6–609 of Executive
			 Order 12898 shall not apply for purposes of this Act.
			3.Implementation of
			 recommendations by Environmental Protection Agency
			(a)Inspector
			 General recommendationsThe
			 Administrator of the Environmental Protection Agency shall, as promptly as
			 practicable, carry out each of the following recommendations of the Inspector
			 General of the agency as set forth in report # 2006–P–00034 entitled EPA
			 needs to conduct environmental justice reviews of its programs, policies and
			 activities:
				(1)The recommendation that the agency’s
			 program and regional offices identify which programs, policies, and activities
			 need environmental justice reviews and require these offices to establish a
			 plan to complete the necessary reviews.
				(2)The recommendation that the Administrator
			 of the agency ensure that these reviews determine whether the programs,
			 policies, and activities may have a disproportionately high and adverse health
			 or environmental impact on minority and low-income populations.
				(3)The recommendation that each program and
			 regional office develop specific environmental justice review guidance for
			 conducting environmental justice reviews.
				(4)The recommendation that the Administrator
			 designate a responsible office to compile results of environmental justice
			 reviews and recommend appropriate actions.
				(b)GAO
			 recommendationsIn developing
			 rules under laws administered by the Environmental Protection Agency, the
			 Administrator of the Agency shall, as promptly as practicable, carry out each
			 of the following recommendations of the Comptroller General of the United
			 States as set forth in GAO Report numbered GAO–05–289 entitled “EPA Should
			 Devote More Attention to Environmental Justice when Developing Clean Air
			 Rules”:
				(1)The recommendation that the Administrator
			 ensure that workgroups involved in developing a rule devote attention to
			 environmental justice while drafting and finalizing the rule.
				(2)The recommendation that the Administrator
			 enhance the ability of such workgroups to identify potential environmental
			 justice issues through such steps as providing workgroup members with guidance
			 and training to helping them identify potential environmental justice problems
			 and involving environmental justice coordinators in the workgroups when
			 appropriate.
				(3)The recommendation that the Administrator
			 improve assessments of potential environmental justice impacts in economic
			 reviews by identifying the data and developing the modeling techniques needed
			 to assess such impacts.
				(4)The recommendation that the Administrator
			 direct appropriate agency officers and employees to respond fully when feasible
			 to public comments on environmental justice, including improving the agency’s
			 explanation of the basis for its conclusions, together with supporting
			 data.
				(c)2004 Inspector
			 General reportThe
			 Administrator of the Environmental Protection Agency shall, as promptly as
			 practicable, carry out each of the following recommendations of the Inspector
			 General of the agency as set forth in the report entitled “EPA Needs to
			 Consistently Implement the Intent of the Executive Order on Environmental
			 Justice” (Report No. 2004–P–00007):
				(1)The recommendation
			 that the agency clearly define the mission of the Office of Environmental
			 Justice (OEJ) and provide agency staff with an understanding of the roles and
			 responsibilities of the office.
				(2)The recommendation that the agency
			 establish (through issuing guidance or a policy statement from the
			 Administrator) specific time frames for the development of definitions, goals,
			 and measurements regarding environmental justice and provide the regions and
			 program offices a standard and consistent definition for a minority and
			 low-income community, with instructions on how the agency will implement and
			 operationalize environmental justice into the agency's daily activities.
				(3)The recommendation that the agency ensure
			 the comprehensive training program currently under development includes
			 standard and consistent definitions of the key environmental justice concepts
			 (such as low-income, minority, and
			 disproportionately impacted) and instructions for implementation
			 of those concepts.
				(d)ReportThe Administrator shall submit an initial
			 report to Congress within 6 months after the enactment of this Act regarding
			 the Administrator’s strategy for implementing the recommendations referred to
			 in subsections (a), (b), and (c). Thereafter, the Administrator shall provide
			 semi-annual reports to Congress regarding his progress in implementing such
			 recommendations as well as his progress on modifying the Administrator’s
			 emergency management procedures to incorporate environmental justice in the
			 agency’s Incident Command Structure (in accordance with the December 18, 2006,
			 letter from the Deputy Administrator to the Acting Inspector General of the
			 agency).
			
	
		September 24 (legislative day, September 17),
		  2008
		Reported without amendment
	
